PER CURIAM.
This matter is before the Court on Petition for Approval of Conditional Guilty Plea to violations of Disciplinary Rule 6— 101(A)(3) and 7-101(A)(2) of the Code of Professional Responsibility of The Florida Bar. We approve the Petition, and Respondent, Thomas K. McKee, Jr., is hereby reprimanded and suspended from the practice of law for a period of two (2) years effective November 24, 1980, thereby giving Respondent thirty (30) days to close out his practice and take the necessary steps to protect his clients, and thereafter until he proves rehabilitation through reinstatement proceedings and until he passes The Florida Bar examination. Respondent is to accept no new clients from the date of this order. The publication of this opinion in Southern Reporter shall serve as Respondent’s public reprimand.
Costs in the amount of $453.50 are hereby taxed against the Respondent.
It is so ordered.
*1003SUNDBERG, C. J., and ADKINS, ALDERMAN and McDONALD, JJ., concur.
ENGLAND, J., dissents.